—Appeal from order, Supreme Court, Bronx County (Joseph Fisch, J.), entered April 10, 1996, which granted petitioner’s writ of habeas corpus, vacated a parole violation detainer, released petitioner from incarceration and restored him to parole supervision, unanimously dismissed, without costs.
Since the relator’s maximum term of imprisonment has expired, the appeal has been rendered moot (see, Matter of Stephens v New York State Div. of Parole, 135 AD2d 637). Under the circumstances, we find that this case does not present a question that would warrant invocation of any exception to the mootness doctrine. Concur — Milonas, J. P., Wallach, Tom, Mazzarelli and Saxe, JJ.